Citation Nr: 1738537	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a back disability as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a back disability as secondary to service-connected knee disabilities.

3.  Entitlement to service connection for bilateral feet disability as secondary to service-connected knee disabilities.

4.  The propriety of the discontinuance of a separation evaluation for left knee degenerative joint disease effective December 1, 2010 due to a clear and unmistakable error (CUE).

5.  Entitlement to an increased rating for left knee patellar tendinitis and degenerative joint disease with symptomatic patellofemoral malalignment and history of Osgood Schlatter's disease and degenerative joint disease, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for right knee patellofemoral malalignment with history of Osgood Schlatter's disease status post partial medial meniscectomy and lateral parapatellar reinacular release, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Regional Office (RO).  

A February 2009 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for a back disability as secondary to service-connected knee disabilities.

A June 2010 rating decision proposed to discontinue a separate 10 percent rating for degenerative joint disease left knee and to rate the degenerative joint disease with the patellar tendinitis with patellofemoral malalignment, symptomatic, with history of Osgood Schlatter's disease on the basis of CUE.  The RO denied an increased rating in excess of 10 percent for the left knee disability as well as for the right knee disability.  The previous denial of service connection for lumbar herniated nucleus pulposis at L5 S1 as secondary to service-connected knee disabilities was confirmed and continued.  Service connection for a bilateral foot condition was also denied.  A September 2010 rating decision discontinued the separate 10 percent rating for degenerative joint disease left knee and rated the degenerative joint disease with the patellar tendonitis with patellofemoral malalignment, symptomatic, with history of Osgood Schlatter's disease on the basis of CUE.

The issues of increased ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1995, the rating decision denied service connection for a back disability as secondary to service-connected knee disabilities; the Veteran did not perfect an appeal.  

2.  Evidence submitted since the February 1995 rating decision relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for a back disability.

3.  Degenerative disc disease of the lumbar spine is etiologically related to service-connected right and left knee disabilities.

4.  Bilateral plantar fasciitis is etiologically related to service-connected right and left knee disabilities.

5.  A December 1989 rating decision granted service connection for left patellar tendinitis with patellofemoral malalignment with history of Osgood Schlatter's disease, and rated the left knee disability under Diagnostic Code 5099-5024, for tenosynovitis, which is rated as degenerative arthritis, under Diagnostic Code 5003. 

5.  A February 2003 rating decision granted service connection for degenerative arthritis of the left knee and assigned a 10 percent rating under Diagnostic Code 5010, but that code is rated pursuant to Diagnostic Code 5003.

6.  The award of a separate 10 percent rating for degenerative joint disease of the left knee was clearly and unmistakably erroneous because, at that time, the Veteran was already in receipt of a 10 percent rating rated as degenerative arthritis of the left knee and both ratings were predicated on the same criteria, thus constituting unlawful pyramiding of benefits.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision which denied service connection for a back disability as secondary to service-connected knee disabilities is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the February 1995 rating decision and the claim of entitlement to service connection for a back disability as secondary to service-connected knee disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Degenerative disc disease of the lumbar spine is secondary to service-connected knee disabilities.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2016).  

4.  Bilateral plantar fasciitis is secondary to service-connected knee disabilities.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2016).  

5.  The February 2003 rating decision awarding a separate 10 percent rating for left knee degenerative joint disease was clearly and unmistakably erroneous and the reduction of that rating was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105 (a), 4.14 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  ).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

New and Material

An August 1994 rating decision denied service connection for back problems of herniated and ruptured disks as secondary to service connected patellar tendinitis of the left knee and injury to the right knee.  The Veteran had not reported for a VA examination and the rating decision noted that the issue would be reconsidered if he so reported.  The Veteran then reported for an examination.  In February 1995, the RO again denied the claim on the basis that the evidence did not establish a connection between the knee disabilities and the claimed back disability.  A notice of disagreement was not received within the subsequent one-year period.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the February 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

Since the last prior final decision, evidence has been added to the record which includes medical evidence which indicates that the Veteran's low back disability was either caused or aggravated by his service-connected knee disabilities.  The Board finds that new and material evidence has been received since the February 1995 rating decision.  Therefore, the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

Back and Feet

The Veteran claims that his low back and feet disabilities are due to the altered gait caused by his bilateral knee disabilities.
\
Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  

There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

In June 1994, Dr. W.C. indicated that he told the Veteran that disc herniation occurs due to increased intradiscal pressure with eventual herniation of the nucleus pulposus.  The activities which cause increased disc pressure could certainly be predisposing.  The physician noted that the Veteran had a history of old knee injuries for which he is on partial disability from the military.  The Veteran reported that he felt that his inability to bend his knees for lifting had forced him to lift more with his back thereby causing increased disc pressures leading to disc herniation. The physician stated that he told the Veteran that this was a reasonable sequence of cause and effect occurrences.

The Veteran was examined by VA in December 1994.  The examiner stated that the examiner was unable to say at this time that the history of disc herniation with subsequent surgery was secondary or due to the Veteran's service-connected knee problems.

In February 2009 the Veteran was afforded a VA foot examination.  The examiner indicated that the Veteran's service-connected right knee condition would not cause, lead, or predispose the Veteran to bilateral plantar fasciitis.

In March 2009, the Veteran's private chiropractor reported that the previous injuries to the Veteran's knees and the ensuing accumulation of damage had caused him to chronically walk with varying degrees of limp.  Over the years, this limping had increased and exacerbated damage to his lumbar spine which was now symptomatic.  In addition, the knee and back problems caused the feet disability.

In June 2009, a VA examiner indicated that when the Veteran was examined in the 1990's, he had an unremarkable gait pattern noted.  There was no indication that his back complaints were related to any sort of gait abnormalities due to his knee condition.  As such, the examiner stated that he respectfully disagreed with the private provider and the examiner opined that it was not as likely as not that his back problems were the direct and proximate result of the knee condition.  

In August 2009, the Veteran's chiropractor indicated that he was addressing whether the Veteran's knee disabilities caused his back disability.  He stated that the knee disabilities caused joint degeneration.  The knee joint degeneration caused altered biomechanics of his knees which exerted additional pressure on his hips and low back which caused alter-biomechanics in his low back.  It was his opinion that the Veteran's back disabilities was directly related to his knee injuries which he suffered while in the military.  The examiner furnished magnetic resonance imaging (MRI) reports which showed the degeneration as well as an article regarding ligament subfailure injuries that lead to muscle control dysfunction.

In a June 2010 letter, the Veteran's private orthopedic surgeon indicated that his knee disabilities possibly caused or exacerbated his back disability.

A March 2013 VA examination report indicated that the Veteran's low back condition, lumbar degenerative disc disease, was less likely as not caused by or a result of or aggravated by his service-connected knee condition because there was no evidence of severe altered gait due to the knee conditions that would cause the lumbar spine condition.  Likewise, the examiner opined that the bilateral foot condition, bilateral plantar fasciitis, was less likely than not caused by a result of or aggravated by the service-connected knee disabilities.  The examiner indicated that was no evidence of an altered gait due to the knee disabilities that would cause a bilateral foot condition.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the medical opinions are probative as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  However, the medical opinions disagree as to whether the Veteran's knee disabilities result in an altered gait pattern which in turn, it is asserted, has resulted in back and feet disabilities.  The VA opinions indicated that there is no history or current evidence of an altered gait while the Veteran in his lay opinion as well as the private medical opinions contend that there is an altered gait pattern.  Given the nature of the Veteran's knee disabilities and bilateral condition, a basis for that assertion.  Thus, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on mostly accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for degenerative disc disease of the lumbar spine as well as bilateral plantar fasciitis as secondary to service-connected left and right knee disabilities is warranted.


Propriety of the Reduction in the Left Knee Disability Rating Based on CUE

A December 1989 rating decision granted service connection for left patellar tendinitis with patellofemoral malalignment with history of Osgood Schlatter's disease.  The Veteran's left knee disability was rated under Diagnostic Code 5099-5024, for tenosynovitis.  The diseases under Diagnostic Codes 5013 through 5024 were rated on limitation of motion of affected parts, as degenerative arthritis, except gout. 

Diagnostic Code 5010 provides that traumatic arthritis shall be rated under Diagnostic Code 5003, the code for degenerative arthritis. 38 C.F.R. § 4.71 (a).  VA regulations provided that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.

A 10 percent evaluation was assigned in the December 1989 rating decision based on painful motion of the left knee.  

In a subsequent February 2003 rating decision, the RO considered an increased rating for the left knee.  The rating under Diagnostic Code 5024 was not increased.  The RO stated that a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints.  This is the maximum evaluation allowed under Diagnostic Code 5024.  The RO articulated the criteria for arthritis in rating the left knee.  The RO, however, also granted a separate evaluation of 10 percent for degenerative joint disease of the left knee.  The rating was assigned based on painful motion under Diagnostic Code 5010.  Diagnostic Code 5010 is rated under Diagnostic Code 5003.  The RO indicated that a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints and may also be applied once to multiple joints if there is no limited or painful motion.  A 20 percent evaluation is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

A June 2010 rating decision proposed to discontinue a separate 10 percent rating for degenerative joint disease left knee and to rate the degenerative joint disease with the patellar tendonitis with patellofemoral malalignment, symptomatic, with history of Osgood Schlatter's disease on the basis of CUE.  A September 2010 rating decision discontinued the separate 10 percent rating for degenerative joint disease left knee and rated the degenerative joint disease with the patellar tendonitis with patellofemoral malalignment, symptomatic, with history of Osgood Schlatter's disease on the basis of CUE.

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth at 38 C.F.R. § 3.105 for reducing a separate compensable rating for left knee degenerative joint disease.  As set out above, the RO prepared a rating proposing reduction, setting forth the facts and the reasons for its decision and provided the Veteran all proper notice of this decision.  The RO then subsequently effectuated the proposed reduction in the rating decision now on appeal.  Based on the foregoing, the Board finds that the procedural requirements of section 3.105(d) were met.

The February 2003 decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of CUE as set forth in § 3.105(a), an outcome-determinative error must be shown to have occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  Thus, it must be established that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

The Board finds that the reduction made in this case was proper because it was clearly and unmistakably erroneous for the RO to have granted the Veteran a separate 10 percent rating for degenerative arthritis of the left knee (under Diagnostic Code 5010 which is rated under Diagnostic Code 5003) in addition to the already assigned 10 percent rating assigned for tenosynovitis which was specifically rated as degenerative joint disease under Diagnostic Code 5003.  The Veteran was in essence rated based on painful/limited motion under the code for degenerative joint disease twice.  Accordingly, the Board finds that in light of the laws and regulations pertaining to pyramiding and evaluation of the knees, the error of granting a separate 10 percent rating for degenerative joint disease of the left knee and evaluating that disability separately from the service-connected left knee disability which was already rated as degenerative arthritis of the left knee is a clear and unmistakable error, in that is undebatable, and reasonable minds could only conclude that the decision was flawed in that regard at the time it was made.  The statutory or regulatory provisions extant at the time were incorrectly applied.  Thus, reduction of the separate 10 percent rating for degenerative joint disease of the left knee was proper.

Under these circumstances, the Board finds that the evidence of record compels the conclusion, to which reasonable minds could not differ, that the criteria for a separate 10 percent rating for left knee degenerative joint disease (under Diagnostic Code 5010) were not met as the Veteran was already rated based on Diagnostic Code 5003 and those codes are rated the same.  For these reasons, the Board concludes that reduction in this case was proper.  The record shows that the February 2003 rating decision contained undebatable errors of law which, had they not been made, would have led to a materially different outcome and that the Veteran's degenerative joint disease of the left knee clearly and unmistakably should not have been granted a separate compensable rating.  


ORDER

Service connection for degenerative disc disease of the lumbar spine as secondary to service-connected knee disabilities is granted.

Service connection for bilateral plantar fasciitis as secondary to service-connected knee disabilities is granted.

The reduction of a separate 10 percent rating for left knee degenerative joint disease was proper and the appeal is denied.


REMAND

The Veteran asserts that increased ratings are warranted for his bilateral knee disabilities and he has been examined to assess the level of severity.  However, although range of motion studies were performed, the examination reports did not reflect an assessment of active versus passive range of motion or functional limitation due to pain on weight bearing.  

The United States Court of Appeals for Veterans Claims (the Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examinations of record are inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  

In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The examiner should also consider if range of motion was reduced on repetitive use and during flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right and left knee disabilities.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the applicable Disability Benefits Questionnaires (DBQs).  The DBQs should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also specifically address additional loss of motion/functional loss on repetitive motion and during flare-ups.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


